NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


In the Interest of N.G., N.G., and R.G., )
children.                                )
___________________________________)
                                         )
A.A.M.,                                  )
                                         )
               Appellant,                )
                                         )
v.                                       )        Case No. 2D18-3379
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
___________________________________)

Opinion filed July 17, 2019.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Thomas J. Butler of Thomas Butler, P.A.,
Miami Beach, for Appellant.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina Moore and Laura J. Lee,
Florida Statewide Guardian ad Litem
Office, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


SLEET, LUCAS, and SALARIO, JJ., Concur.




                                    -2-